SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-21384 KAIRE HOLDINGS INCORPORATED (Exact name of registrant as specified in its charter) Delaware 13-3367421 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7700 Irvine Center Drive, suite 870, Irvine, California 92608 (Address of principal executive offices) (Zip code) Registrant's Telephone number, including area code: (949) 861-3560 (former name, address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo _ State the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date. Class of Common StockOutstanding at July 31, 2007 $.001 par value42,616,806 shares Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). (Check one): Yes [ ] No [X] Transitional Small Business Disclosure FormatYes No X FORM 10-QSB Securities and Exchange Commission Washington, D.C. 20549 KAIRE HOLDINGS INCORPORATED PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets at December 31, 2006 and June 30, 2007 (unaudited) Condensed Consolidated Statements of Operations (Unaudited) for the three months ended June 30, 2006 and 2007 Condensed Consolidated Statements of Operations (Unaudited) for the six months ended June 30, 2006 and 2007 Condensed Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2006 and 2007 Notes to Condensed Consolidated Financial Statements Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Item 3.Controls and Procedures PART II. - OTHER INFORMATION Item 1.Legal Proceedings Item 2Changes in Securities and Use of Proceeds Item 3Defaults Upon Senior Securities Item 4.Submission of Matters of a Vote to Security Holders Item 5Other Information Item 6.Exhibits and Reports on Form 8-K SIGNATURES Kaire Holdings Incorporated and Subsidiaries Consolidated Financial Statements for the Three and Six Months Ended June 30, 2007 Kaire Holdings Incorporated and Subsidiaries Consolidated Financial Statements For the Three and Six Months Ended June 30, 2007 CONTENTS Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Cash Flows 3 Notes to Consolidated Financial Statements 4 – 31 Kaire Holdings Incorporated and Subsidiaries Consolidated Balance Sheets As of June 30, 2007, and December 31, 2006 June 30, 2007 December 31, 2006 ASSETS (unaudited) (audited) Cash $ 53,918 $ - Deferred financing costs (net of amortization) - 6,906 Total Assets $ 53,918 $ 6,906 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ 236,304 $ 334,767 Advances from shareholders 149,266 99,266 Notes payable - related parties 6,021 6,021 Notes payable 200,000 - Convertible notes 2,098,009 1,946,939 Derivative liability 975,260 1,700,412 Warrant liability 107,823 137,458 Accrued interest - convertible notes 472,594 472,594 Liabilities of discontinued operations - Sespe 238,219 324,240 Total Current Liabilities 4,483,496 5,021,697 Total Liabilities 4,483,496 5,021,697 Stockholders' Deficit Common stock, $0.001 par value, 900,000,000 shares authorized; 42,616,806 shares issued and outstanding 42,617 42,617 Additional paid in capital 40,139,231 40,139,231 Accumulated deficit (44,611,426) (45,196,639) Total Stockholders' Deficit (4,429,578) (5,014,791) Total Liabilities and Stockholders' Deficit $ 53,918 $ 6,906 See accompanying notes. - 1 - Kaire Holdings Incorporated and Subsidiaries Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2007 and 2006 Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) Net revenues $ - $ - $ - $ - Cost of goods sold - Gross Profit - Operating Expenses Salaries and related expenses - 25,000 - 49,950 General and administrative 18,511 73,183 51,281 352,063 Total Operating Expenses 18,511 98,183 51,281 402,013 Loss from Operations (18,511) (98,183) (51,281) (402,013) Other Income (Expense) Interest expense - (43,031) - (83,520) Gain/(loss) from change in warrant liability (27,655) 61,292 29,635 156,293 Gain/(loss) from change in derivative liability 135,386 86,283 725,152 (45,991) Accretion of convertible debt discount (66,956) (120,295) (151,070) (251,543) Other income - 21,298 - 21,298 Debt issuance costs (1,447) (13,252) (6,906) (25,355) Total Other Income (Expense) 39,328 (7,705) 596,811 (228,818) Gain/(loss) from continuing operations before income taxes 20,817 (105,888) 545,530 (630,831) Provision for income taxes - Net income (loss) from continuing operations 20,817 (105,888) 545,530 (630,831) Discontinued operations Loss from discontinued operations - Classic Care (1,600) - (1,600) - Income (loss) from discontinued operations - Sespe 23,679 (85,728) 41,284 (133,929) Gain/(loss) from discontinued operations 22,079 (85,728) 39,684 (133,929) Net Loss $ 42,896 $ (191,616) $ 585,214 $ (764,760) (Loss) earnings per weighted average share of common stock outstanding - basic and diluted From continuing operations $ 0.00 $ (0.00) $ 0.01 $ (0.02) From discontinued operations 0.00 (0.00) 0.00 (0.00) Total (loss) earnings per share - basic and diluted $ 0.00 $ (0.00) $ 0.01 $ (0.02) Weighted-average shares outstanding - basic and diluted 42,616,806 41,143,479 42,616,806 38,941,539 See accompanying notes. - 2 - Kaire Holdings Incorporated and Subsidiaries Consolidated Statements of Cash Flows For the Six Months Ending June 30, 2007 and 2006 2007 2006 Increase (decrease) in cash and cash equivalents: Net loss $ 585,214 $ (764,760) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of convertible debt discount 151,070 251,543 (Gain)/loss from change in derivative liability (725,152) 45,991 Gain from change in warrant liability (29,635) (156,293) Non-cash interest associated with derivative liabilities - 14,977 Consulting expense related to warrants granted - 222,606 Common stock issued for professional services and compensation - 139,659 Gain (loss) from discontinued operations - Sespe (87,837) 12,064 Amortization of deferred financing costs 6,906 26,505 Changes in operating assets and liabilities: Increase (decrease) in accrued interest on convertible notes - 67,392 Increase (decrease) in accounts payable and accrued expenses (98,464) (55,027) Increase (decrease) in liabilities of discontinued - Sespe 1,816 (14,056) Net cash used in operating activities (196,082) (209,399) Cash flow from investing activities: Net cash used in investing activities - - Cash flow from financing activities: Proceeds from notes payable - shareholders 50,000 14,304 Proceeds from loans 200,000 - Proceeds from convertible notes payable - 200,000 (Increase) decrease in deferred financing costs - (3,013) Net cash generated by financing activities 250,000 211,291 Net increase in cash and cash equivalents 53,918 1,892 Cash and cash equivalents at beginning of year - - Cash and cash equivalents at end of period $ 53,918 $ 1,892 Supplementary disclosures of cash flow information Cash paid during the year for Interest $ - $ - Taxes $ - $ - Supplementary disclosures of non-cash transactions: During the six months ended June 30, 2007, the Company entered into the no non-cash transactions. During the six months ended June 30, 2006, the Company entered into the following non-cash transactions: · Issued 1,576,545 shares of common stock for the payment of interest on a convertible note, valued at $14,977; · Issued 5,586,364 shares of common stock for professional services valued at $139,659; · Issued a warrant to purchase 12,000,000 shares of the Company's common stock in exchange for professional services valued at $222,606. See accompanying notes. - 3 - Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 1.Summary of Significant Accounting Policies Organization and Line of Business Kaire Holdings Incorporated (“Kaire” or “the Company”), a Delaware corporation, was incorporated on June 2, 1986.Effective February 3, 1998, Kaire changed its name to Kaire Holdings Incorporated from Interactive Medical Technologies, Ltd.In November 2002, the Company, through its subsidiary Effective Health, Inc., purchased certain assets of Sespe Pharmacy, a privately-held company located in Fillmore, California.The asset acquisition was concluded on January 26, 2003. On January 23, 2007, Kaire Holdings Incorporated and its wholly-owned subsidiary YesRx.com executed a Letter of Intent whereby YesRx.com will acquire all of the outstanding stock of H&H Glass Corporation, an Illinois corporation.As part of its change in business direction, on February 4, 2007, Kaire Holdings discontinued its pharmacy business, and Effective Health, Inc. has been voluntarily shut down. On July 2, 2007 an Agreement and Plan of Merger was executed between Kaire Holdings Incorporated, its wholly-owned subsidiary YesRx.com, and H&H Glass, whereby YesRx.com will acquire all of the outstanding stock of H&H Glass Corporation, an Illinois corporation.H&H Glass was formed in 1989 and distributes Asian glass to North America.The audit of the financial statements for H&H Glass Corporation is still in process. History In 1999, the Company formed YesRx.Com, Inc., an Internet drugstore focused on pharmaceuticals, health, wellness and beauty products.The Company focuses on selling drugs for chronic care as opposed to emergency needs and works mainly with the patient who has regular medication needs and requires multiple refills.This business was phased out during the year ended December 31, 2001. In May 2000, the Company acquired Classic Care, Inc. (“Classic Care”), a California company, organized in April 1997.Classic Care was a distributor of pharmaceutical products and prescription drugs to consumers at senior assisted living and retirement centers in the Los Angeles area.These drug sales were primarily paid for and billed to Medi-Cal, and the balances of the sales that were not covered by Medi-Cal were paid directly by individuals.In January 2003, the Company voluntarily dissolved Classic Care. Principles of Consolidation The consolidated financial statements include the accounts of Kaire and its wholly owned subsidiaries (collectively the “Company”).The Company’s subsidiaries include Effective Health, Inc. (dba Sespe Pharmacy), and YesRx.com.Intercompany accounts and transactions have been eliminated upon consolidation. See accompanying notes.4 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 1.Summary of Significant Accounting Policies (continued) Basis of Presentation The accompanying unaudited interim consolidated financial statements represent the financial activity of Kaire Holdings Incorporated and its subsidiaries.The consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the US.The Company’s fiscal year ends on December 31 each year.The financial statements and notes are representations of the management and the Board of Directors, who are responsible for their integrity and objectivity. The accompanying unaudited interim consolidated financial statements represent the financial activity of Kaire Holdings Incorporated and its subsidiaries.The consolidated financial statements for the three and six months ended June 30, 2007, have been prepared in accordance with generally accepted accounting principles for interim financial information in the US and in accordance with the instructions to Form 10-QSB and Rule 10-01 of Regulation S-X.Accordingly, the financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.For further information, refer to consolidated financial statements and footnotes thereto for the fiscal quarter ended June 30, 2007, included herein.The consolidated financial statements include the accounts of the Company and its majority-owned subsidiaries.All inter-company transactions were eliminated.The financial statements and notes are representations of the management and the Board of Directors who are responsible for their integrity and objectivity. The results of operations for such periods are not necessarily indicative of the results expected for the full fiscal year or for any future period.The financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements, as well as the those estimates.Significant estimates include valuation of derivative and warrant liabilities, allowance for doubtful accounts and third-party contractual agreements, and the net realizable value of assets of discontinued operations. Cash and Cash Equivalents For purpose of the statements of cash flows, cash equivalents include amounts invested in a money market account with a financial institution.The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents.Cash equivalents are carried at cost, which approximates market. See accompanying notes. 5 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 1.Summary of Significant Accounting Policies (continued) Revenue Recognition The Company recognizes revenue at the time the product is shipped to the customer or services are rendered.Outbound shipping and handling charges are included in net sales. Net Client Revenue In the Pharmaceutical business, net client revenue represents the estimated net realizable amounts from clients, third-party payors and others for sale of products or services rendered.For revenue recognition, revenue is recorded when the prescription is filled or when services are performed. Third-Party Contractual Adjustments Contractual adjustments represent the difference between the pharmacy’s established billing rate for covered products and services and amounts reimbursed by third-party payors, pursuant to reimbursement agreements. For the period ended June 30, 2007, there were no gross revenues of discontinued operations (Sespe). For the three and six months ended June 30, 2006, gross revenues were $135,743 and $440,311, less approximately $76,592 and $96,610, respectively, of contractual adjustments based on reimbursement contracts, resulting in net third-party contract revenues of approximately $59,151 and $343,701 respectively. All revenues of Sespe Pharmacy are reported in the accompanying financial statements as components of “Net loss from discontinued operations (Sespe)” (see Note 13). Net Loss per Share Loss per common share is computed on the weighted average number of common shares outstanding during each year.Basic loss per share is computed as net loss applicable to common stockholders divided by the weighted average number of common shares outstanding for the period.Diluted loss per share reflects the potential dilution that could occur from common shares issuable through stock options, warrants and other convertible securities when the effect would be dilutive. Inventory Inventory consists primarily of pharmaceuticals and health care products and is stated at the lower of cost or market on a first-in-first-out basis.Sespe had no inventory as of June 30, 2007.Inventory as of December 31, 2006, is reported in the accompanying financial statements as a component of “Liabilities of discontinued operations (Sespe)” (see Note 13). 6 1.Summary of Significant Accounting Policies (continued) Property and Equipment Property and equipment are stated at cost.Depreciation is computed for financial reporting purposes using the straight-line method over the estimated useful lives of the assets.Amortization of leasehold improvements is computed using the straight-line method over the shorter of the remaining lease term or the estimated useful lives of the improvements.The Company uses other depreciation methods (generally accelerated) for tax purposes.Repairs and maintenance that do not extend the useful life of property and equipment are charged to expense as incurred.When property and equipment are retired or otherwise disposed of, the asset and its accumulated depreciation are removed from the accounts and the resulting profit or loss is reflected in income.As of December 31, 2006, Sespe Pharmacy had disposed of all its property and equipment. Stock Warrants Issued to Third Parties The Company accounts for stock warrants issued to third parties, including customers, in accordance with the provisions of the Emerging Issues Task Force (EITF) Issue No. 96-18, Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling Goods or Services, and EITF 01-9, Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of the Vendor’s Products).Under the provisions of EITF 96-18, because none of the Company’s agreements have a disincentive for nonperformance, the Company records a charge for the fair value of the portion of the warrants earned from the point in time when vesting of the warrants becomes probable.Final determination of fair value of the warrants occurs upon actual vesting.EITF 01-9 requires that the fair value of certain types of warrants issued to customers be recorded as a reduction of revenue to the extent of cumulative revenue recorded from that customer. Income Taxes The Company utilizes SFAS No. 109, “Accounting for Income Taxes,” which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized.The provision for income taxes represents the tax payable for the period and the change during the period in deferred tax assets and liabilities. See accompanying notes. 7 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 1.Summary of Significant Accounting Policies (continued) Fair Value of Financial Instruments The Company measures its financial assets and liabilities in accordance with generally accepted accounting principles.SFAS NO. 107, “Disclosure about Fair Value of Financial Instruments,” requires certain disclosures regarding the fair value of financial instruments.For certain of the Company’s financial instruments, including cash and cash equivalents and accounts payable and accrued liabilities, the carrying amounts approximate fair value due to their short maturities.The amounts shown for notes payable also approximate fair value because current interest rates offered to the Company for debt of similar maturities are substantially the same. Convertible Debt Financing and Derivative Liabilities The Company has issued convertible debt securities with non-detachable conversion features and detachable warrants.The Company accounts for such securities in accordance with Emerging Issues Task Force Issue Nos. 98-5, 00-19, 00-27, 05-02, 05-04 and 05-08, and Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities” as amended (“SFAS 133”). In accordance with SFAS 133, the holder’s conversion right provision, interest rate adjustment provision, liquidated damages clause, cash premium option, and the redemption option (collectively, the debt features) contained in the terms governing the Notes are not clearly and closely related to the characteristics of the Notes.Accordingly, the features qualified as embedded derivative instruments at issuance and, because they do not qualify for any scope exception within SFAS 133, they were required by SFAS 133 to be accounted for separately from the debt instrument and recorded as derivative financial instruments. At each balance sheet date, the Company adjusts the derivative financial instruments to their estimated fair value and analyzes the instruments to determine their classification as a liability or equity.As of June 30, 2007, the estimated fair value of the Company’s derivative liability was $975,260, as well as a warrant liability of $107,823.As of December 31, 2006, the estimated fair value of the Company’s derivative liability was $1,700,412, as well as a warrant liability of $137,458.The estimated fair value of the debt features was determined using the probability weighted averaged expected cash flows / Lattice Model.The model uses several assumptions including: historicalstockprice volatility (utilizing a rolling 120 day period), risk-free interest rate (3.50%), remaining maturity, and the closing price of the Company’s common stock to determine estimated fair value of the derivative asset.In valuing the debt features at December 31, 2006, the Company used the closing price of $0.010 and the respective conversion and exercise prices for the warrants.For the period ended June 30, 2007, there was an increase in the market value of the Company’s common stock to $0.016 from $0.010 at December 31, 2006. Deferred Financing Costs Costs relating to obtaining debt financing are capitalized and amortized over the term of the related debt using the effective interest method.When a loan is paid in full, any unamortized financing costs are removed from the related accounts and charged to operations. See accompanying notes. 8 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 1.Summary of Significant Accounting Policies (continued) Stock-Based Compensation Effective January 1, 2005, the Company has adopted the fair-value-based method of accounting prescribed in Financial Accounting Standards Board Statement No. 123R (Accounting for Stock-Based Compensation) for its employee stock option plans. Specifically, the Company adopted SFAS No. 123R using the “prospective method” This statement replaced FAS-123, Accounting for Stock-Based Compensation, supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends FAS-95, Statement of Cash Flows.FAS-123R requires companies to apply a fair-value-based measurement method in accounting for shared-based payment transactions with employees and to record compensation cost for all stock awards granted after the required effective date and for awards modified, repurchased or cancelled after that date.The scope of FAS-123R encompasses a wide range of share-based compensation arrangements, including share options, restricted share plans, performance-based awards, share appreciation rights, and employee share purchase plans.All employee stock option grants made since the beginning of fiscal 2005 have been expensed over the related stock option vesting period based on the fair value at the date the options are granted.Prior to fiscal 2005, the Company applied Accounting Principles Board Opinion (APB) No. 25, “Accounting for Stock Issued to Employees,” and related interpretations in accounting for stock options.The Company did not have any unvested employee stock options or warrants outstanding as of the six-month period ending June 30, 2007. The Company issued a warrant to purchase 12,000,000 shares of the Company’s common stock to a consultant during the year ended December 31, 2006, which had an estimated aggregate fair value of $222,606, and was immediately vested.The warrant was a five-year warrant with an exercise price of $0.05 per share.This warrant was cancelled in January 2007. The Company issued a warrant to purchase 12,000,000 shares of the Company’s common stock to its Chairman and CEO, Steve Westlund, during the year ended December 31, 2005, which had an estimated aggregate fair value of $192,000, and was immediately vested.The warrant is a five-year warrant with an exercise price of $0.05 per share. Comprehensive Income (Loss) Statement of Financial Accounting Standards No. 130, “Reporting Comprehensive Income” (SFAS 130) established standards for reporting and display of comprehensive income (loss) and its components in a full set of general-purpose financial statements.Comprehensive income consists of net income and unrealized gains (losses) on available-for-sale securities; foreign currency translation adjustments; changes in market values of future contracts that qualify as a hedge; and negative equity adjustments recognized in accordance with SFAS No. 87.The Company, however, does not have any components of comprehensive income (loss) as defined by SFAS 130 and therefore, for the six-month periods ended June 30, 2007 and 2006, comprehensive loss is equivalent to the Company’s net loss. Reclassifications Certain amounts in the 2006 financial statements have been reclassified to conform to the 2007 presentations.These reclassifications had no effect on previously reported results of operations or retained earnings. See accompanying notes. 9 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 1.Summary of Significant Accounting Policies (continued) Advertising Costs The Company expenses advertising and marketing costs as they are incurred.There were no advertising and marketing costs for the periods ended June 30, 2007 and 2006. Long–Lived Assets In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” the Company periodically evaluates the carrying value of long-lived assets to be held and used, including intangible assets, when events and circumstances warrant such a review.The carrying value of a long-lived asset is considered impaired when the anticipated discounted cash flow from such asset is separately identifiable and is less than its carrying value.In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair market value of the long-lived asset.Fair market value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved.Losses on long-lived assets to be disposed of are determined in a similar manner, except that fair market values are reduced for the cost to dispose. Recent Accounting Pronouncements In February2007, the FASB issued SFAS No.159, “The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No.115” (“SFAS 159”).SFAS 159 expands the use of fair value accounting but does not affect existing standards which require assets or liabilities to be carried at fair value.Under SFAS 159, a company may elect to use fair value to measure accounts and loans receivable, available-for-sale and held-to-maturity securities, equity method investments, accounts payable, guarantees and issued debt.Other eligible items include firm commitments for financial instruments that otherwise would not be recognized at inception and non-cash warranty obligations where a warrantor is permitted to pay a third party to provide the warranty goods or services.If the use of fair value is elected, any upfront costs and fees related to the item must be recognized in earnings and cannot be deferred, e.g., debt issue costs.The fair value election is irrevocable and generally made on an instrument-by-instrument basis, even if a company has similar instruments that it elects not to measure based on fair value.At the adoption date, unrealized gains and losses on existing items for which fair value has been elected are reported as a cumulative adjustment to beginning retained earnings.Subsequent to the adoption of SFAS 159, changes in fair value are recognized in earnings.SFAS 159 is effective for fiscal years beginning after November15, 2007 and is required to be adopted by the Company in the first quarter of fiscal 2009.The Company is currently determining whether fair value accounting is appropriate for any of its eligible items and cannot estimate the impact, if any, which SFAS 159 will have on its consolidated results of operations and financial condition. See accompanying notes. 10 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 1.Summary of Significant Accounting Policies (continued) Recent Accounting Pronouncements (continued) In June 2007, the FASB ratified Emerging Issues Task Force (“EITF”) Issue No. 06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards.”EITF 06-11 provides for the recognition and classification of deferred taxes associated with dividends or dividend equivalents on non-vested equity shares or non-vested equity share units (including restricted stock units (RSUs)) that are paid to employees and charged to retained earnings.This issue is effective for annual periods beginning after September 15, 2007.Also in June 2007, the EITF ratified EITF Issue No. 07-3, “Accounting for Advance Payments for Goods or Services to Be Used in Future Research and Development Activities.” EITF 07-3 provides that nonrefundable advance payments made for goods or services to be used in future research and development activities should be deferred and capitalized until such time as the related goods or services are delivered or are performed, at which point the amounts would be recognized as an expense.This issue is effective for fiscal years beginning after December 15, 2007.The Company anticipates that these Issues will have no material impact on its financial position and results of operations. Other recent accounting pronouncements issued by the FASB (including its EITF), the American Institute of Certified Public Accountants (“AICPA”), and the SEC did not or are not believed by management to have a material impact on the Company’s present or future financial statements. 2.Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern.However, although the Company has a profit for the six months ended June 30, 2007 of $585,214 mainly due to gains in warrant and derivative liabilities, it has experienced a loss of $764,760 for the same period prior year.The Company has also experienced net losses of $1,313,551 and $2,160,123 for the years ended December 31, 2006 and 2005, respectively.The Company also had a net working deficit of $4,429,578 and $5,014,791 for the periods ended June 30, 2007, and December 31, 2006, respectively.Additionally, the Company must raise additional capital to meet its working capital needs.These factors raise substantial doubt about the Company’s ability to continue as a going concern.In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon the Company’s ability to generate sufficient sales volume to cover its operating expenses and to raise sufficient capital to meet its payment obligations.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. See accompanying notes. 11 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 2.Going Concern (continued) Management has previously relied on equity financing sources and debt offerings to fund operations.The Company’s reliance on equity and debt financing will continue, and the Company will continue to seek to enter into strategic acquisitions.On March 29, 2005, Kaire issued a $125,000, 8% interest per annum, one-year convertible note to the Longview Fund LP.On June 23, 2005, Kaire issued three two-year convertible notes for an aggregate of a $350,000, 8% interest per annum, to the following: 1) $100,000 to the Longview Fund LP., $175,000 to the Longview Equity Fund LP, and 3) $75,000 to the Longview International Equity Fund, LP.On December 13, 2005 Kaire issued a $150,000, 12% interest per annum, two-year convertible note to the Longview Fund LP.Kaire also issued the following: 1) On March 13, 2006 Kaire issued a $100,000, 12% interest per annum, two-year convertible note to the Longview Fund LP, and 2) On April 11, 2006 Kaire issued a $100,000, 12% interest per annum, two-year convertible note to the Longview Fund LP. On February 16, 2007, Kaire issued two promissory notes, 8% interest per annum to the following: 1) $200,000 to the Longview Fund LP, and 2) $50,000 to Naccarato & Associates.These notes mature on October 1, 2007. Also, on July 2, 2007 an Agreement and Plan of Merger was executed between Kaire Holdings Incorporated, its wholly-owned subsidiary YesRx.com, and H&H Glass, whereby YesRx.com will acquire all of the outstanding stock of H&H Glass Corporation, an Illinois corporation. 3.Accounts Receivable – Trade In the six months ended June 30, 2007 and 2006, approximately 0% and 33.4% of net revenues of continuing operations respectively were derived under federal and state insurance reimbursement programs with 0% and 56.4% respectively coming from private party reimbursements and other third parties.For the six-month period ending June 30, 2007 and 2006, the breakout is as follows: 2007 2006 Medi-Cal 0% 17.2% Medi-Care 0% 0% Private Party 0% 36.1% Other third-parties 0% 46.6% These revenues are based, in part, on cost reimbursement principles and are subject to audit and retroactive adjustment by the respective third-party fiscal intermediaries.In the opinion of management, retroactive adjustments, if any would not be material to the financial position, results of operations or cash flows of the Company. The Company provides an allowance for doubtful accounts based upon its estimation of uncollectible accounts.The Company bases this estimate on historical collection experience and a review of the current status of trade accounts receivable.The Company determined that a $166,942 and a $160,000 allowance for doubtful accounts was needed as of June 30, 2007, and December 31, 2006, respectively. Accounts receivable, net of Reserve for doubtful accounts, are reported as components of “Liabilities of discontinued operations (Sespe)” in the accompanying financial statements (see Note 13).As of June 30, 2007, 100% of Sespe Pharmacy’s accounts receivable were reserved as doubtful. 12 4.Convertible Notes Payable During the six months ended June 30, 2007, and during the years ended December 31, 2006, 2005, 2004 and 2003, the Company issued convertible notes to third parties.As part of several of the financing transactions, the Company also issued warrants to purchase shares of stock at various exercise prices. Date of Note Amount of Notes Conversion Price Term of Note December 12, 2003 (2) $ 676,576 $ 0.04 or 70% (1) 3 years May 3, 2004 650,000 $ 0.09 or 85% (1) 3 years March 29, 2005 125,000 $ 0.04 or 85% (1) 1 year June 23, 2005 350,000 $ 0.03 or 80% (1) 2 years December 13, 2005 (2) 150,000 70% 2 years March 13, 2006 (2) 100,000 70% 2 years April 11, 2006 (2) 100,000 70% 2 years Total convertible notes 2,151,576 Less unamortized bond discount (53,567) Net convertible notes $ 2,098,009 Date of Warrants Issued Number of Warrants Exercise Price Term of Warrants May 3, 2004 1,666,667 $ 0.147 5 years March 29, 2005 694,444 $ 0.042 5 years March 29, 2005 3,000,000 $ 0.040 5 years June 23, 2005 1,666,667 $ 0.040 5 years (1)the conversion price is the lower of the set price or the % of market closing price. (2)no warrants issued with this financing transaction. The Company determined that the appropriate method of accounting for these notes is to include the entire debt as a current liability on the balance sheet, since the debt is immediately convertible at the option of the holder. The Company filed the convertible note and warrant documents for the May 3, 2004 funding in the Form SB-2, on June 21, 2004, which was declared effective on February 14, 2006.The Notes were entered into 13 4.Convertible Notes Payable (continued) pursuant to the terms of a subscription agreement between the Company and the Holders, which was also included in the respective filings. The notes contain provisions on interest accrual at the “prime rate” published in The Wall Street Journal from time to time, plus three percent (3%).The Interest Rate shall not be less than eight percent (8%).Interest shall be calculated on a 360 day year.Interest on the Principal Amount shall be payable monthly, commencing 120 days from the closing and on the first day of each consecutive calendar month thereafter (each, a “Repayment Date”) and on the Maturity Date. Following the occurrence and during the continuance of an Event of Default (as discussed in the Note), the annual interest rate on the Note shall automatically be increased by two percent (2%) per month until such Event of Default is cured. The Notes also provide for liquidated damages on the occurrence of several events.As of December 31, 2006, no liquidating damages have been incurred by the Company. Redemption Option - The Company will have the option of prepaying the outstanding Principal Amount (“Optional Redemption”), in whole or in part, by paying to the Holder a sum of money equal to one hundred twenty percent (120%) of the Principal Amount to be redeemed, together with accrued but unpaid interest thereon Debt features - The Holder shall have the right, but not the obligation, to convert all or any portion of the then aggregate outstanding Principal Amount of this Note, together with interest and fees due hereon, into shares of Common Stock. The proceeds from the financing transactions were allocated to the debt features and to the warrants based upon their fair values.After the latter allocations, the remaining value, if any, is allocated to the Note on the financial statements. The debt discount is being accreted using the effective interest method over the term of the note.The value of the discount on the converted notes on the books is being accreted over the term of the note (three years).For the six months ended June 30, 2007 and 2006, the Company accreted $151,070 and $251,543, respectively, of debt discount related to the Notes. On January 23, 2007 the Company entered into a Letter of Intent whereby all of the note holders (the Longview Funds and Alpha Capital) agree to stop accruing interest and freeze all conversions and any exercise of warrants plus all penalties and default interest accrued are to be waived. 14 4.Convertible Notes Payable (continued) Warrants Issued The estimated fair values of the warrants at issuance were as follows: Date of Warrants Issued Number of Warrants Value at Issuance Initial Volatility Factor May 3, 2004 1,666,667 $ 92,711 188 % March 29, 2005 694,444 $ 21,387 104 % March 29, 2005 3,000,000 $ 93,080 104 % June 23, 2005 1,666,667 $ 49,340 101 % February 28, 2006 (cancelled in January 2007) 12,000,000 $ 222,606 122 % These amounts have been classified as a derivative instrument and recorded as a liability on the Company’s balance sheet in accordance with current authoritative guidance.The estimated fair value of the warrants was determined using the Black-Scholes option-pricing model with the closing price on the date of issuance and the respective exercise price, a 5 year term, and the volatility factor relative to the date of issuance.The model uses several assumptions including: historical stock price volatility (utilizing a rolling 120 day period), risk-free interest rate (3.50%), remaining time till maturity, and the closing price of the Company’s common stock to determine estimated fair value of the derivative liability.In valuing the warrants at December 31, 2005, the Company used the closing price of $0.025, the respective exercise price, the remaining term on each warrant, and a volatility of 113%.In accordance with the provisions of SFAS No. 133, Accounting for Derivative Instruments, the Company is required to adjust the carrying value of the instrument to its fair value at each balance sheet date and recognize any change since the prior balance sheet date as a component of Other Income (Expense).The warrant derivative liability at December 31, 2005, had increased to a fair value of $126,095, due in part to a decrease in the market value of the Company’s common stock to $0.025 from $0.055 at December 31, 2004 which resulted in Other Income of $105,771 on the Company’s books. On February 28, 2006, the Company granted a five-year warrant to purchase up to 12,000,000 shares of the Company’s common stock at an exercise price of $0.05.The warrant was issued to a consultant as compensation for certain functions to be performed.The Company recorded $222,606 of consulting expense in connection with this warrant.The fair value of this warrant was estimated at the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions; dividend yield of 0%; expected volatility of 153%; risk-free interest rate of 3.5%; and expected life of 5 years.This warrant was cancelled on January 9, 2007. For the year ended December 31, 2006, the warrant derivative liability had increased to a value of $137,458, due to the issuance of the warrant in February 2006 with a valuation at issuance of $222,606 offset by a decrease in warrant values due to a decrease in the market value of the Company’s common stock to $0.010 from $0.025 at December 31, 2005, which resulted in an “Other Income” item of $211,243 for the year ended 15 4.Convertible Notes Payable (continued) Warrants continued December 31, 2006.The Company used a closing price of $0.010, the respective exercise prices, remaining time till maturity and a 153% volatility factor. For the six months ended June 30, 2007, the warrant derivative liability had decreased to a value of $107,823, due to the cancellation of warrant issued in February 2006 with a valuation at issuance of $222,606 offset by increases in warrant values due to an increase in the market value of the Company’s common stock to $0.016 from $0.010 at December 31, 2006, which resulted in an “Other Income” item of $29,635 for the six-month period ended June 30, 2007.The Company used a closing price of $0.016, the respective exercise prices, remaining time till maturity and a 196% volatility factor. The recorded value of such warrants can fluctuate significantly based on fluctuations in the market value of the underlying securities of the issuer of the warrants, as well as in the volatility of the stock price during the term used for observation and the term remaining for the warrants. Debt Features In accordance with Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended (“SFAS 133”), the debt features provision (collectively, the features) contained in the terms governing the Notes are not clearly and closely related to the characteristics of the Notes.Accordingly, the features qualified as embedded derivative instruments at issuance and, because they do not qualify for any scope exception within SFAS 133, they were required by SFAS 133 to be accounted for separately from the debt instrument and recorded as derivative financial instruments. 16 4.Convertible Notes Payable (continued) Debt Features (continued) Pursuant to the terms of the Notes, these notes are convertible at the option of the holder, at anytime on or prior to maturity.There is an additional interest rate adjustment feature, a liquidated damages clause, a cash premium option as well as the redemption option.The debt features represents an embedded derivative that is required to be accounted for apart from the underlying Notes.At issuance of the Notes, the debt features had an estimated initial fair value as follows, which was recorded as a discount to the Notes and a derivative liability on the consolidated balance sheet. Date of Note Amount of Notes Debt Features Value at Issuance Initial Carrying Value December 12, 2003 $ 676,576 $ 338,642 $ 337,934 May 3, 2004 $ 650,000 $ 516,920 $ - March 29, 2005 $ 125,000 $ 33,850 $ - June 23, 2005 $ 350,000 $ 73,964 $ 226,696 December 13, 2005 $ 150,000 $ 76,150 $ 73,850 March 13, 2006 $ 100,000 $ 50,767 $ 49,233 April 11, 2006 $ 100,000 $ 50,189 $ 49,811 In subsequent periods, if the price of the security changes, the embedded derivative financial instrument related to the debt features will be adjusted to the fair value with the corresponding charge or credit to Other Expense or Income.The estimated fair value of the debt features was determined using the probability weighted averaged expected cash flows / Lattice Model with the closing price on original date of issuance, a conversion price based on the terms of the respective contract, a period based on the terms of the notes, and a volatility factor on the date of issuance.The model uses several assumptions including: historical stock price volatility (utilizing a rolling 120-day period), risk-free interest rate (3.50%), remaining maturity, and the closing price of the Company’s common stock to determine estimated fair value of the derivative liability.In valuing the debt features at June 30, 2007 the Company used the closing price of $0.016 and the respective conversion price, a remaining term coinciding with each contract, and a volatility of 196%.For the six months ended June 30, 2007, the estimated value of the debt features decreased to $975,260, thus the Company recorded Other Income on the consolidated statement of operations for the change in fair value of the debt features related to these notes of $725,152 for the six months ended June 30, 2007. Pursuant to the terms of the Notes, the Company has the option of prepaying the outstanding Principal Amount in whole or in part, by paying to the Holder a sum of money equal to one hundred twenty percent (120%) of the Principal Amount to be redeemed, together with accrued but unpaid interest thereon and any and all other sums due. 17 4.Convertible Notes Payable (continued) Debt Features (continued) The recorded value of the debt features related to the Notes can fluctuate significantly based on fluctuations in the fair value of the Company’s common stock, as well as in the volatility of the stock price during the term used for observation and the term remaining for the warrants. The significant fluctuations can create significant income and expense items on the financial statements of the Company. Because the terms of the 2003 - 2006 convertible notes (“notes”) require such classification, the accounting rules required additional convertible notes and non-employee warrants to also be classified as liabilities, regardless of the terms of the new notes and / or warrants.This presumption has been made due to the Company no longer having the control to physical or net share settle subsequent convertible instruments because it is tainted by the terms of the notes.Were the notes to not have contained those terms or even if the transactions were not entered into, it could have altered the treatment of the other notes and the conversion features of the latter agreement may have resulted in a different accounting treatment from the liability classification.These notes and warrants, as well as any subsequent convertible notes or warrants, will be treated as derivative liabilities until all such provisions are settled. 18 4.Convertible Notes Payable (continued) Debt Features (continued) For the six months ended June 30, 2007, the Company recorded Other Income of $725,152 and $29,635 related to the decrease in value of the debt features and decrease in value of the warrants, respectively.A tabular reconciliation of this adjustment follows: For the six months ended June 30, 2007: $ 29,635 income, decrease in value of 2003, 2004, 2005, 2006 and 2007 warrant liability 725,152 income, decrease in value of 2003, 2004, 2005, 2006 and 2007 derivative liability $ 754,787 other income related to convertible debt For the six months ended June 30, 2006: $ 156,293 income, decrease in value of 2003, 2004, 2005 and 2006 and warrant liability (45,991) expense, increase in value of 2003, 2004, 2005 and 2006 derivative liability $ 110,302 other income related to convertible debt For the six months ended June 30, 2007: $ 0 of interest expense related to accretion of 2003 convertible debt 79,938 of interest expense related to accretion of 2004 convertible debt 45,876 of interest expense related to accretion of 2005 convertible debt 25,256 of interest expense related to accretion of 2006 convertible debt $ 151,070 of interest expense related to convertible debt For the six months ended June 30, 2006: $ 51,888 of interest expense related to accretion of 2003 convertible debt 102,514 of interest expense related to accretion of 2004 convertible debt 83,873 of interest expense related to accretion of 2005 convertible debt 13,268 of interest expense related to accretion of 2006 convertible debt $ 251,543 of interest expense related to convertible debt See accompanying notes. 19 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 4.Convertible Notes Payable (continued) Debt Features (continued) The balance of the carrying value of the convertible debt as of December 31, 2006 and June 30, 2007 is: $ 1,373,570 December 31, 2005 value 99,044 original carrying value on 2006 convertible debt 474,325 accretion of convertible debt $ 1,946,939 December 31, 2006 carrying value of debt $ 1,946,939 December 31, 2006 value 0 original carrying value on 2007 convertible debt 151,070 accretion of convertible debt $ 2,098,009 June 30, 2007 carrying value of debt The balance of the carrying value of the derivative liability as of December 31, 2006 and June 30, 2007 is: $ 1,497,659 December 31, 2005 value of derivative liability 100,956 original values of 2006 derivative liability 44,454 increase in values of 2003 derivative liability (11,470) increase in values of 2004 derivative liability 64,090 increase in values of 2005 derivative liability 4,723 increase in values of 2006 derivative liability $ 1,700,412 December 31, 2006 value of derivative liability $ 1,700,412 December 31, 2006 value of derivative liability 0 original values of 2007 derivative liability (321,326) decrease in values of 2003 derivative liability (138,916) decrease in values of 2004 derivative liability (178,747) decrease in values of 2005 derivative liability (86,163) decrease in values of 2006 derivative liability $ 975,260 June 30, 2007 value of derivative liability 20 4.Convertible Notes Payable (continued) Debt Features (continued) The balance of the carrying value of the warrant liability as of December 31, 2006 and June 30, 2007 is: $ 126,095 December 31, 2005 value of warrant liability 222,606 original carrying values of 2006 warrant liability (11,302) income, decrease in value of 2004 warrant liability (70,038) income, decrease in value of 2005 warrant liability (129,903) income, decrease in values of 2006 warrant liability $ 137,458 December 31, 2006 value of warrant liability $ 137,458 December 31, 2006 value of warrant liability 0 original carrying values of 2006 warrant liability 8,935 expense, increase in value of 2004 warrant liability 34,226 expense, increase in value of 2005 warrant liability (72,796) income, decrease in values of 2006 warrant liability $ 107,823 June 30, 2007 value of warrant liability 5.Common Stock Transactions Common stock transactions during the six months ending June 30, 2007 None. Common stock transactions during the six months ending June 30, 2006 The Company issued 1,576,545 shares of common stock for conversion of $14,978 of note interest. The Company issued 5,586,364 shares of common stock for professional services valued at $139,659. 21 6.Related Party Transactions None. 7.Property and Equipment Property and equipment included in “Liabilities of discontinued operations - Sespe” at June 30, 2007, and December 31, 2006, consisted of the following: June December 2007 2006 Furniture and fixtures $ - $ 85,000 Vehicles - 14,712 Computers and equipment - 22,094 - 121,806 Less accumulated depreciation and amortization (-) (103,719) - 18,087 Less expense for disposal of assets - (18,087) Total $ - $ - The Company disposed of all property and equipment in the discontinuation of operations at Sespe Pharmacy and recorded $18,087 expense in connection with the disposal of these assets at December 31, 2006. Depreciation and amortization expense for the six months ended June 30, 2007 and 2006, was $0 and $12,064, respectively.Depreciation expenses are reported as Other Expenses in “Loss from discontinued operations (Sespe)” in the accompanying financial statements (see Note 13). 22 8.Accounts Payable and Accrued Expenses Accounts payable and accrued expenses at June 30, 2007 and December 31, 2006 consisted of the following: June 30, 2007 December 31, 2006 Accounts payable $ 20,669 $ 75,982 Accrued professional and related fees 71,800 114,950 Accrued officer’s compensation 118,143 118,143 Accrued settlements 25,692 25,692 Total $ 236,304 $ 334,767 Accounts payable and accrued expenses of Sespe are reported as components of “Liabilities of discontinued operations (Sespe)” in the accompanying financial statements (see Note 13) and consisted of the following:. 2007 2006 Accounts payable $ 225,198 $ 327,963 Accrued liabilities 1,175 1,175 Accrued payroll and related liabilities 4,853 37,340 Accrued settlements 7,024 7,024 Sales tax payable - 43 Total $ 238,250 $ 373,545 9.Commitments and Contingencies Litigation Department of Health Services - Medi-Cal Action against Classic Care Pharmacy On April 17, 2002 the Department of Health Services (“DHS”) notified the management of Classic Care Pharmacy that the Medi-Cal Program intended to withhold 100% of payments and temporarily suspend and deactivate the Classic Care Pharmacy Medi-Cal provider number. The Department of Health Services (“DHS”) took this action after having reviewed the prescriptions on record at Classic Care Pharmacy.The DHS stated that they had reviewed thirty-two prescriptions, and that two of the ten prescribing physicians had denied treating the patients and writing the prescriptions.The DHS cited Classic Care Pharmacy for violations of CCR, Title 22, Sec.51476.1, (a) and 51476.1(a) (2), which states that written prescriptions must contain the name of the prescribing physician and their provider number.Based on its findings the DHS and the Medical Program concluded that Classic Care Pharmacy might have intentionally committed fraud. Classic Care management retained outside counsel shortly after receiving the DHS notice to review the Department of Health Services findings.After reviewing the supporting DHS material, outside counsel 23 9.Commitments and Contingencies (continued) Litigation (continued) informed Classic Care management that it believed the facts presented by the DHS were inaccurate and that its position was unfounded.Classic Care management and its principle shareholders obtained written affidavits from most of the physicians whose prescriptions had been reviewed by the DHS confirming that they had treated the patients and did prescribe the medications. On April 29, 2002, outside counsel contacted the DHS to discuss its findings and present the documentation supporting their position.DHS informed outside counsel that they would have to follow the standard appeal process, which normally requires two or more months to complete.Classic Care Pharmacy instructed outside counsel to seek an ex parte temporary restraining order against the DHS for their failure to show cause regarding their actions.On May 8, 2002, in the Superior Court for the state of California, the Court granted Classic Care’s ex parte request issuing a preliminary injunction against the DHS and reinstated Classic Care Pharmacy’s medical provider number.The Court set May 24, 2002 as the date for the DHS to show cause.On May 24, 2002, the DHS was still not prepared to show cause.The court granted a 30-day extension. Classic Care, Inc. and Classic Care Pharmacy administrative appeal failed.Once the appeal took place the Superior court could no longer uphold our lack for due process claim and the DHS canceled Classic Care Pharmacy’s medical provider number.The justice department took no further action against Classic Care Pharmacy.The Company dissolved Classic Care, Inc. and Classic Care Pharmacy. Kaire believes that it does not have any liability in this matter and has not provided any reserve for this matter.The basis for this belief is the following: 1) the California Department of Health Services (“DHS”) claim is directed to Classic Care Pharmacy which was owned by Classic Care, Inc.2) Classic Care Inc. is a separate legal entity and was operated by the prior owners, whom Kaire believes perpetrated the actions leading to the alleged claims, 3) Kaire was not involved nor was Kaire aware of the alleged overpayment to Classic Care Inc., 4) the alleged claim includes a period of time before Kaire was involved with Classic Care, Inc., thus precluding Kaire of any claim in that time period and 5) Kaire did not benefit in any way from the alleged overpayment. See accompanying notes. 24 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 9.Commitments and Contingencies (continued) Litigation (continued) H.D. Smith Wholesale Drug Company – Action for breach of contact and other various causes of action On April 2, 2003, H.D. Smith filed a complaint against Classic Care, Inc., Kaire Holdings, Inc., Sarit Rubenstein, Steven Oscherowitz and Larisa Vernik for various causes of action relating amounts owed for certain drugs that were delivered to Classic Care.H.D. Smith was seeking $430,205 plus interest.On December 30, 2004, a settlement was reached where Kaire is obligated to pay the plaintiff $50,000.Kaire’s payment obligation will mature upon court approval of the settlement, with $10,000 due immediately (paid July 8, 2005) and the balance paid based on 12 monthly installments of $3,077 (which includes interest of 7.50%) to commence shortly thereafter.The balance owed as of December 31, 2006, and June 30, 2007, was $25,692.Kaire is currently in breach under this settlement agreement. McKesson Medical – Surgical Inc. v. Effective Health On January 20, 2005, McKesson Medical-Surgical, Inc. (“Plaintiff”) filed a complaint against Effective Health, Inc., a subsidiary of Kaire, for failure to pay the principal sum of $17,466 for goods and/or services.A settlement was reached in October 2005 calling for Effective Health to pay $2,000 upon execution and $1,300 a month until the balance is paid off.The balance owed as of December 31, 2006, and June 30, 2007, was $1,375, and is included in the accompanying financial statements as a component of “Liabilities of discontinued operations (Sespe)” (see Note 13). Ventura County Superior Court, Case No. CIV234713 On June 27, 2005, Independent Pharmacy Cooperative (“IPC”) filed a complaint in the Superior Court of California, County of Ventura, Case No. CIV234713, against EHI.IPC alleged that EHI failed to pay the principal sum of $12,587 for staffing services rendered. The parties to that action entered into a settlement and mutual release agreement in October 2005, wherein EHI agreed to pay the aggregate sum of $12,587 in accordance with structured terms spanning over approximately eight (8) months.Although most of that sum has been paid, EHI defaulted and, on or about October 5, 2006, IPC obtained a default judgment against EHI for the principal sum.The balance owed as of December 31, 2006, and June 30, 2007, was $5,649, and is included in the accompanying financial statements as a component of “Liabilities of discontinued operations (Sespe)” (see Note 13). Medical License The Department of Health Services (“DHS”) denied Sespe’s application (including a subsequent appeal) for a MediCal provider number and on February 22, 2006.Sespe billed MediCal using the prior owner’s provider number pursuant through a power of attorney. The prior owner’s number was cancelled on May 1, 2006.Going forward, Kaire focused on signing up non Medi-Cal clients.However, ramping sales up to a break-even point was taking too long and management decided to take Kaire in a new direction.The pharmacy’s operations were shut down on February 4, 2007. See accompanying notes. 25 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 9.Commitments and Contingencies (continued) Litigation (continued) Pharm-Aid, Inc. v. Effective Health, Inc., et al. On October 2, 2006, Pharm-Aid, Inc. (“Pharm-Aid”) filed a complaint in the Superior Court of California, County of San Diego, Case No. GIN056019, against EHI. Pharm-Aid alleges that EHI has failed to pay the principal sum of $25,279 for staffing services rendered.Given the fact that EHI was served on October 26, 2006, the Company’s counsel feels that they have not gathered sufficient facts in order to render an opinion as to the validity of Pharm-Aid’s claim.The Company had recorded a liability which was included in the accompanying financial statements as a component of “Liabilities of discontinued operations (Sespe)” as of December 31, 2006.However, Pharm-Aid withdrew the Judgment.The recorded liability has been removed accordingly, and the Company recorded $25,279 other income related to forgiveness of debt, which is included in the accompanying financial statements as a component of “Income (loss) from discontinued operations – Sespe” (see Note 13). Except as otherwise specifically indicated above, management believes that the Company does not have any material liability for any lawsuits, settlements, judgments, or fees of defense counsel which have not been paid or accrued as of December 31, 2006, or June 30, 2007. Leases Operating leases In January 2003, Kaire entered into an operating lease agreement for the pharmacy in Fillmore, California, which served as its corporate headquarters.At the time the pharmacy facility was approximately 843 square feet with a monthly payment of $1,170.In May 2004 Kaire expanded its space to approximately 1,115 square feet, with a monthly payment of $1,520 and in March 2005 Kaire expanded its space to approximately 1,800 square feet, with a monthly payment of $2,245 a month.The lease was to continue through the original initial lease term of five years.Kaire had options to renew the lease for two five-year periods and to purchase the facility at its estimated fair market value at any time during the lease term.However, Santa Paula Memorial Hospital, the holder of the master lease, filed for chapter 11 Bankruptcy protection, and the court rejected including the lease in bankruptcy.Kaire decided not to sign a new lease and assumed a month-to-month lease.As of February 4, 2007, Kaire vacated this facility. Rent expense for the six months ended June 30, 2007 and 2006, was $5,000 and $16,285, respectively, and is included in the accompanying financial statements as a component of “Loss from discontinued operations (Sespe)” (see Note 13). See accompanying notes. 26 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 9.Commitments and Contingencies (continued) Employment Agreements Chief Executive Officer Compensation Effective April 1, 2005, Kaire agreed to a new three year agreement with its Chief Executive Officer, Mr. Steven Westlund.The agreement calls for a monthly salary of $8,333 per month, with annual increases equaling 15% of the base salary.In addition, on November 1, 2005 he received a 5 year option to purchase 12 million shares of the Company’s common stock, at an option price of $0.05 per share. Mr. Westlund also receives a commission of 3% of the merger price for any mergers or acquisitions completed by the Company during the term of the agreement. This agreement was cancelled pursuant to the Letter Of Intent executed with H&H Glass on January 23, 2007. Consulting Agreements The Company has various consulting agreements that provide for issuance of the Company’s common stock and/or stock options/stock purchase warrants in exchange for services rendered by the consultants.These agreements relate primarily to raising of capital, accounting services, legal services, and professional services rendered in connection with the Company’s acquisition efforts.The Company has no amounts due under these agreements as of June 30, 2007 and December 31, 2006. 10.Stock Options and Warrants In January 2005, the Company adopted the provisions of SFAS Nos. 123R using the prospective method. The Company did not grant any options to employees for the periods ending June 30, 2007 and December 31, 2006.No employee stock options were outstanding or exercisable at June 30, 2007 and December 31, 2006. Options and warrants are granted at prices that are equal to the current fair value of the Company’s common stock at the date of grant.The Company records compensation expense on options granted at prices below the current fair market value.The vesting period is usually related to the length of employment or consulting contract period. In 2005 the Company granted warrants convertible into the Company’s common stock pursuant to the issuance of convertible debentures.The fair value of these warrants was estimated at the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions for the years ended December 31, 2006; dividend yield of 0%; expected volatility of 250%; risk-free interest rate of 5.5%; and expected life of 5 years.December 31, 2005; dividend yield of 0%; expected volatility of 250%; risk-free interest rate of 5.5%; and expected life of 5 years. See accompanying notes. 27 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 10.Stock Options and Warrants (continued) The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options, which have no vesting restrictions and are fully transferable.In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility.Because the Company’s employee stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its stock options.The weighted-average fair value of warrants granted during the year ended December 31, 2006 and 2005, were $0.06 and $0.06, respectively. In February 2006, the Company granted a five-year warrant to purchase up to 12,000,000 shares of the Company’s common stock at an exercise price of $0.05.The warrant was issued to a consultant as compensation for certain functions to be performed.The Company recorded $222,606 of consulting expense in connection with this warrant.The warrant was cancelled on January 9, 2007.The fair value of this warrant was estimated at the date of grant using the Black-Scholes option-pricing model with the following weighted-average assumptions; dividend yield of 0%; expected volatility of 153%; risk-free interest rate of 3.5%; and expected life of 5 years.This warrant was cancelled in January 2007. The following table summarizes information with respect to stock warrants outstanding and exercisable at June 30, 2007: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number Outstanding as of June 30, 2007 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable as of June 30, 2007 Weighted Average Exercise Price $0.03 - $0.17 25,972,221 2.83 $ 0.06 25,972,221 $ 0.06 25,972,221 2.21 $ 0.06 25,972,221 $ 0.06 The following table summarizes information with respect to stock warrants outstanding and exercisable at December 31, 2006: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number Outstanding as of December 31, 2006 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable as of December 31, 2006 Weighted Average Exercise Price $0.03 - $0.17 37,972,221 3.21 $ 0.06 37,972,221 $ 0.06 37,972,221 3.21 $ 0.06 37,972,221 $ 0.06 See accompanying notes. 28 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 10.Stock Options and Warrants (continued) The following summarizes the Company’s stock option and warrants activity: Warrants And Stock Options Outstanding Weighted Average Exercise Price Outstanding December 31, 2005 25,972,221 $ 0.06 Granted February 28, 2006 12,000,000 $ 0.05 Exercised - $ - Expired/Cancelled - $ - Outstanding December 31, 2006 37,972,221 $ 0.06 Granted 2007 - $ - Exercised - $ - Expired/Cancelled (12,000,000) $ 0.05 Outstanding June 30, 2007 25,972,221 $ 0.06 The Company has 25,972,221 warrants outstanding as of June 30, 2007, and 37,972,221 as of December 31, 2006.The weighted exercise price of the outstanding warrants as of June 30, 2007 is $0.06.The outstanding warrants have a clause that causes the exercise price can be adjusted down by the Company upon certain Company actions.The warrants expire 5 years from the original date of grant.The Company has not repriced any warrants as of June 30, 2007. 11.Loss per Share Earnings per share have been calculated using the weighted average number of shares outstanding during each period.As of June 30, 2007 and 2006, potentially dilutive securities consist of convertible debentures convertible into 179,298,000 and 179,298,000 common shares and warrants convertible into 25,972,221 and 37,972,221 shares respectively.Earnings per share-dilutive does not include the effect of potentially dilutive securities for the periods ended June 30, 2007 and 2006.The loss from operations for the period ended June 30, 2007, and the loss from operations and the net loss for the period ended June 30, 2006, make these securities anti-dilutive. See accompanying notes. 29 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 12.Discontinued Operations – Classic Care, Inc. In December 2002, the Company decided to voluntarily dissolve Classic Care, Inc. dba Classic Care Pharmacy as a result of sanctions by the pharmacy management of the Department of Health Services and the subsequent suspension of the Medi-Cal license.The Company ceased all operations of Classic Care effective January 2003 and the disposal date of Classic Care was May 2003.The results of Classic Care’s operations have been reported separately as discontinued operations in the Statements of Operations. In January 2003, after a failed effort to rebuild Classic Care Pharmacy, all operations at Classic Care Pharmacy ceased and Classic Care, Inc was dissolved.Additionally, the logistical issues created by moving the pharmacy operations to Fillmore, California, made it difficult to provide the level of personal attention required to service individual HIV clients in the Health Advocate HIV program.The combination of a declining HIV client base due to the logistical problems of providing the level of personal attention required to service each HIV client (i.e. clients were transferring their business to a more conveniently located pharmacy) lead to the decision to phase out the Health Advocate HIV program. There was no income or loss related to the discontinued operations of Classic Care during the six months ended June 30, 2006.During the three months ended June 30, 2007, the Company recorded $1,600 expense for the payment of fees to the Franchise Tax Board. 13.Discontinued Operations – Sespe Pharmacy (Effective Health, Inc.) In November 2002, the Company, through its subsidiary Effective Health, Inc., purchased certain assets of Sespe Pharmacy, a privately-held company located in Fillmore, California.The asset acquisition was concluded on January 26, 2003.In February 2007, the Company decided to voluntarily dissolve Sespe Pharmacy.The Company ceased all operations of Sespe effective February 4, 2007.The results of operations of Sespe have been reported separately as discontinued operations.For financial reporting purposes, the assets and liabilities of Sespe have been classified in the accompanying Balance Sheets as of June 30, 2007 and December 31, 2006, under “Liabilities of discontinued operations (Sespe)” and comprise the following: June 30, 2007 December 31, 2006 Assets: Cash $ 31 $ 43 Accounts receivable - 7,168 Inventory - 46,454 Total assets $ 31 $ 53,665 Liabilities: Accounts payable and accrued expenses $ (238,250) $ (373,545) Note payable – related party - (4,360) Total liabilities $ (238,250) $ (377,905) Net Assets (Liabilities) of Discontinued Operations $ (238,219) $ (324,240) See accompanying notes. 30 Kaire Holdings Incorporated and Subsidiaries Notes to Consolidated Financial Statements june 30, 2007 13.Discontinued Operations – Sespe Pharmacy (Effective Health, Inc.) (continued) The following is a breakdown of the operations of Sespe Pharmacy discontinued operations for the six month period ended June 30, 2007 and 2006: 2007 2006 Revenues $ - $ 373,679 Cost of sales - (277,372) Operating expenses (51,895) (217,372) Other income 94,779 - Other expense (1,600) (12,864) Net Income (loss) $ 41,284 $ (133,929) 14.Subsequent Events Merger with H&H Glass Corporation On January 23, 2007, Kaire Holdings Corporation’s and its wholly-owned subsidiary YesRx.com executed a Letter of Intent whereby YesRx.com will acquire all of the outstanding Stock of H&H Glass Corporation, an Illinois corporation.The terms of the acquisition includes the issuance of 828,000,000 shares common stock of the Company; appointment of two or more additional members to the Company’s Board of Directors; and restructuring of the Company’s existing convertible debt into zero coupon fixed rate convertible preferred shares with a two year hold on any conversions.The Agreement and Plan of Merger was consummated on July 2, 2007.The audit of the H&H Glass Corporation’s financial statements is still in process. See accompanying notes. 31 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Plan of Operation Our general operating plan up until December 31, 2006 was focused on delivering specialized programs and services targeted areas within the senior and chronic health care market.However, the loss of our Medi-Cal provider number and the inability to ramp up non-medical business to a level that would sustain a publicly traded entity, we decided that in 2007 we needed to change the direction of the business.Therefore, in 2007 we have done the following to date: · On January 23, 2007, Kaire Holdings, Inc., through its subsidiary YesRx.com, signed a letter of intent to acquire H&H Glass, an Illinois corporation, which was formed in 1989 and distributes Asian glass to North America.In fiscal year December 31, 2005, H&H Glass had net revenues of approximately $13.5 million and net earnings of approximately $0.5 million.This acquisition was consummated on July 2, 2007 with the execution of the Agreement and Plan of Merger by the parties. · On February 4, 2007, Kaire Holdings, Inc. discontinued its pharmacy business and voluntarily terminated its Effective Health, Inc. subsidiary. · On February 21, 2007, Kaire Holdings, Inc., appointed two members to its Board of Directors who have the credentials to guide Kaire Holdings, Inc. in its new direction. Based on the above three factors, management will be proceeding with the following plan: Short Term · Continue growing revenue and profits through the existing business; · Expand the new business model to include other areas that fall within our distribution expertise; Long Term · Once our business model is in place and successful, use it to attract other successful China companies as acquisition candidates. Concerning working capital, historically our revenues have been insufficient to cover the cost of running Kaire Holdings operations and pay its non-operational costs.However as of February 4, 2007, the pharmacy operation was shut down and all costs related to that operation were also discontinued.We estimated that an additional $250,000 in funds would be needed to carry us through until the acquisition should be in place.Two promissory notes were issued on February 15, 2007 for an aggregate of $250,000 to cover those needs. Results of Operations Three and Six Months Ended June 30, 2007 Compared to June 30, 2006 Revenue: Revenue is part of discontinued operations which are discussed below. 32 Cost of Goods Sold: Cost of goods sold is part of discontinued operation which are discussed below. Gross Profit: Gross profit is part of discontinued operation which are discussed below. Operating Expenses: The pharmacy’s operating expenses are part of discontinued operations and will be shown below. Operating expenses for the three and six month period ended June 30, 2007 were $18,511 and $51,281 respectively for a decrease of $79,672 (81.2%) and $350,732 (87.2%) respectively from the same period prior year.The $350,732 decrease in operating expenses was mostly attributable to decreases in the following: 1) salaries and related expenses of $24,950 (49.9%) and 2) general administration of $300,782 (85.4%) a result of the discontinuing of pharmacy operations. The $300,782 decrease in general and administrative expense was primarily due to consulting expense recorded in 2006 in connection with warrants issued to a consultant in exchange for professional services valued at $222,606.These warrants were cancelled in January 2007.In addition the decrease in operating expenses included decreases in 1) accounting expenses of$32,133 (46.0%), 2) consulting expenses of $22,500 (100.0%), 3) legal expenses of $29,899 (93.4%) offset by an increase of $6,406 (128.2%) in miscellaneous expenses. Other Income (Expense): Interest expenses for the three and six month period ended June 30, 2007 was $0 and $0 respectively for a decrease of $43,031 (100.0%) and $83,520 (100.0%) respectively from the same period prior year due to a freeze on interest charges on the convertible debt as part of the acquisition of H&H Glass.Warrant liability income/(expense) for the three and six month period ended June 30, 2007 was ($27,655) and $29,635 respectively for a decrease of $88,947 (145.1%) and $126,658 (81.0%) respectively over the same period prior year.This change was due to an increase in the valuation of the warrant liability for the quarter, but a decrease in the valuation for the six month period due to the cancellation of 12,000,000 warrants in the first quarter.Derivative liability income for the three and six month periods ending June 30, 2007 $135,386 and $725,152 for an increase of $49,103 (56.9%) and $771,143 (1,676.7%) respectively over the same period prior year.This increase was a result of an increase in the valuation of the derivative liability.Accretion of convertible debt discount expense for the three and six month periods ending June 30, 2007 was $66,956 and $151,070 for a decrease of $53,339 (44.3%) and $100,473 (39.9%) respectively over the same period prior year.The decrease is a result an increase in the valuation of the derivative liability.Debt issuance costs for the three and six month period ending June 30, 2007 was $1,447 and $6,906 for a decrease of $11,805 (89.1%) and $18,449 (72.8%) respectively over the same period prior year, which is a result of the costs associated with the issuance of additional debt subsequent to June 30, 2005 becoming fully amortized during the current quarter. Discontinued Operations: Classic Care:During the three months ended June 30, 2007, California state franchise taxes for the year 2005 and 2006 of $800 per year were paid for an aggregate of $1,600.There was no equivalent expense recorded in the same period in 2006. 33 Sespe Pharmacy (Effective Health, Inc.): Revenue Net revenue from Sespe Pharmacy discontinued operations for the three and six month periods ended June 30, 2007 was $0 and $0, respectively, as compared to $87,593 and $373,679 for the same periods in 2006, or a decrease of $87,593 (100.0%) and $373,679 (100.0%).The decrease in sales is a result of the discontinuation of the pharmacy business as of February 4, 2007. Cost of Goods Sold Cost of goods sold from Sespe Pharmacy discontinued operations for the three- and six-month period ended June 30, 2007, was $0 and $0, respectively, as compared to $64,008 and $277,372 for the same periods in 2006, or a decrease of $64,008 (100.0%) and $277,372 (100.0%).The decrease in cost of goods sold is a result of the discontinuation of the pharmacy business as of February 4, 2007. Operating Expenses: Operating expenses from Sespe Pharmacy discontinued operations for the three- and six- month periods ending June 30, 2007 was $51,895 compared to expenses of $102,402 and $217,372 for the same periods in 2006, respectively, or a decrease of $102,402 (100.0%) and $165,477 (76.1%), respectively.The decrease in operating expenses is a result of the discontinuation of the pharmacy business as of February 4, 2007. Other Income: Other income from Sespe Pharmacy discontinued operations for the three- and six-month periods ending June 30, 2007, was $23,679 and $94,779, respectively, compared to $0 and $0 for the same periods in 2006.This other income was entirely due to the write off of accounts payable related to services that would no longer be provided due to the discontinuation of the pharmacy business in February 2007 plus the write off of legal reserves for a judgment that was released. Other Expense: Other expenses from Sespe Pharmacy discontinued operations for the three- and six-month periods ending June 30, 2007, were $1,600 and $1,600 compared to $6,911 and $12,864, respectively for the same periods in 2006, or a decrease of $5,311 (76.9%) and $11,264 (87.6%).The decrease in other expense is entirely due to depreciation expense related to the property, plant and equipment which was disposed of as a result of the discontinuation of the pharmacy business as of February 4, 2007 offset by the payment of California state franchise taxes for the year 2005 and 2006 of $800 per year for an aggregate of $1,600. Federal Income Tax No provision was made for Federal income tax since the Company has incurred significant net operating losses from inception. Through the six month period ending June 30, 2007, the Company incurred a net income after discontinued operations for tax purposes of approximately $585,214. The net operating loss carry forward may be used to reduce taxable income through the year 2014. The Company's tax returns have not been audited by the Internal Revenue Service. The carry forward amounts may therefore be subject to audit and adjustment. As a result of the Tax Reform Act, the availability of net operating loss carry forwards can be deferred, reduced or eliminated under certain circumstances. Net operating losses in the State of California were not available for use during 1992 and the carry forward period has generally been reduced from fifteen years to five years 34 The decision to discontinue operations was based on our inability to adequately grow revenues through none Medi-Cal clients.That being the case, we decided to change business directions in 2007 in an industry that had fewer road blocks.That decision resulted in the acquisition of H&H Glass by our YesRx.com subsidiary consummated on July 2, 2007. Liquidity and Capital Resources Cash flow used in operations for the six month period ending June 30, 2007 amounted to ($196,082), which mainly consisted of the following:1) gain from the change in derivative liability of $725,152, 2) gain from the change in warrant liability of $29,635, 3) decrease in account payable and accrued expenses of $98,464 and 4) a decrease in liabilities of discontinued – Sespe of $87,837 offset by the following: 1) the net profit for the six months ending June 30, 2007 of $585,214, 2) accretion of convertible debt discount of $151,070, 3) gain from discontinued operations – Sespe of $1,816 4) amortization of deferred financing costs of $6,906. Net cash used in investing activities for the six month period ending June 30, 2007 was $nil. Net cash generated from financing activities for the six month period ending June 30, 2007 was $250,000 which consisted primarily of proceeds from notes payable
